DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on 4/19/2022 is acknowledged.
Claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/19/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/17/2019 and 10/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1 and 17 are objected to because of the following informalities:
On line 6 of claim 1, “and in communicatively” should read “and communicatively” to correct a minor grammatical error.
On line 1 of claim 17, “1” should read “16” to provide proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10, 12-13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huculak et al. (US 6,290,690; hereafter Huculak).
In regard to claim 1, Huculak discloses a phacoemulsification surgical system (10), comprising: at least one pressure system (56) comprising at least one irrigation line (62, 64) communicatively coupled to a first valve (150); at least one vacuum system (106) comprising at least one aspiration line (77, 78) coupled to a second valve (103); at least one cassette (72) removably attached to a surgical console (11) and in communicatively coupled to the at least one irrigation line and the at least one aspiration line (see Figure 1); and at least one cross-connection (102) between the at least one pressure system and the at least one vacuum system (see Figure 2), the at least one cross-connection configured to build proportional pressure between the at least one irrigation line and the at least one aspiration line (see Figures 3-4; col. 5, line 50- col. 9, line 15).
In regard to claim 2, Huculak discloses wherein the at least one pressure system (56) is configured to regulate flow through the at least one irrigation line via the first valve (150) (see at least col. 6, lines 9-33).
In regard to claim 3, Huculak discloses wherein the first valve (150) is a vent valve (“vent” is a functional limitation; 150 is a valve which is capable of venting by opening/closing).
In regard to claim 4, Huculak discloses wherein the first valve (150) is a regulator valve (see at least col. 6, lines 9-15).
In regard to claim 5, Huculak discloses wherein the at least one pressure system (56) further comprises at least one air regulator (68; plunger is controlled by air delivered to syringe 56).
In regard to claim 6, Huculak discloses wherein the at least one pressure system further comprises at least one safety check valve (112; “safety check” is a functional limitation).
In regard to claim 8, Huculak discloses wherein the at least one vacuum system (106) is configured to regulate flow through the at least one aspiration line via the second valve  (see at least col. 6, lines 9-33).
In regard to claim 9, Huculak discloses wherein the second valve (103) is a vent valve (“vent” is a functional limitation; 103 is a valve which is capable of venting by opening/closing).
In regard to claim 10, Huculak discloses wherein the second valve (103) is a regulator valve (see at least col. 6, lines 9-15).
In regard to claim 12, Huculak discloses wherein the at least one cross-connection (102) is a pneumatic cross-connect proportional valve (see col. 5, line 50- col. 6, line 8).
In regard to claim 13, Huculak discloses wherein the cross-connection (102) is configured to build and relieve vacuum in the at least one aspiration line during vacuum mode aspiration (see col. 5, line 50- col. 9, line 15).
In regard to claim 16, Huculak discloses wherein the cross-connection is configured to: calibrate one or more sensors of the at least one cassette (functional limitation; the sensors are not considered to be positive structural limitations of the claim).
In regard to claim 17, Huculak discloses wherein the one or more sensors include at least one of a pressure sensor and a vacuum sensor (see rejection of claim 16; claim 17 is examined as if depending on claim 16).
In regard to claim 18, Huculak discloses wherein a negative pressure is applied to the at least one irrigation line (functional limitation; the Huculak system is capable of applying a negative pressure to the irrigation line).
In regard to claim 19, Huculak discloses wherein the proportional pressure is less than atmosphere (see col. 8, lines 28-30).
Allowable Subject Matter
Claims 7, 11, and 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/           Primary Examiner, Art Unit 3783